IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ALEX A. WELLER, INDIVIDUALLY;                      No. 68456
                 AND EUROTECH RACING, INC., A
                 NEVADA CORPORATION,

                               vs.
                                    Appellants,                              FILED
                 JOSEPH L. CARPENTER,                                        FEB 1 6 2016
                                    Respondent.
                                                                     op.?,
                                      ORDER DISMISSING APPEAL

                            Pursuant to the stipulation of the parties, and cause
                 appearing, this appeal is dismissed.' The parties shall bear their own
                 costs and attorney fees. NRAP 42(b).
                            It is so ORDERED.



                                                   CLERK OF THE SUPREME COURT
                                                   TRACE K. LINDE

                                                   BY:




                 cc: Hon. Susan Johnson, District Judge
                      Craig A. Hoppe, Settlement Judge
                      Flangas Law Firm, Ltd.
                      Mincin Law, PLLC
                      Eighth District Court Clerk



                       'Given this order, we take no action on the stipulation for an
                 extension of time to file the opening brief.
 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER

 10)-1947